Title: From George Washington to Brigadier General Joseph Spencer, 26 September 1775
From: Washington, George
To: Spencer, Joseph



Sir,
Head Quarters [Cambridge] Septr 26. 1775

I have perused & consider’d a Petition or rather a Remonstrance directed to you & signed by Several Captains & Subalterns on the Appointment of Mr Huntington to the Lieutenancy of Capt. Chester’s Company.
The decent Representation of Officers or even of common Soldiers through the Channel of their Colonel, or other superior Officers I shall always encourage & attend to: But I must declare my disapprobation of this mode of associating & combining as Subversive of all Subordination, Discipline & Order. Should the proper Officers refuse or neglect to receive their Complaints, an immediate Application to their General Officer would be proper. Much as I disapprove the Mode, of Opposition to this Gentleman, I disapprove the Opposition itself Still more, to yield to it would in Effect surrender the Command of the Army to those whose Duty it is, & whose Honour it ought to be to obey. Commissions should be ever the Reward of Merit not of Age, & I am determined never to put it out of the proper Power to reward a deserving active Officer whatever may be his Standing in the Army or the Pretensions of those who have no other Merit than that of having been born or inlisted before him—In an Army so young as ours the Claims arising from real Service are very few, & the accidental Circumstance of obtaining a Commission a Month or two sooner can with no reasonable Person claim any Superiour Regard or make such a Scrutiny of any Consequence—This Army is supported by the whole Continent, the Establishment is intirely new, all Provincial Customs therefore which are different in different Provinces must be laid out of the Question: The Power which has established & pays this Army has alone the Right to judge who shall command in it from the General to the Ensign, to put it into any

other Hands would be a high Breach of my Trust, & would give Birth to such Factions & Cabals as must soon end in the Dissolution of the Army & the Ruin of our Country—As no Objections are made to Mr Huntington’s Character or any other Reason assigned than his not rising by Gradation, I can make no Alteration in his Appointment. At the same Time, I declare I shall upon all Occasions pay a proper Respect to long Service & as far as lays in my Power give it all the Preference which is consistent with the Welfare of the Army & the Duties of my Station—I make no Doubt therefore when these and all other officers who in such cases are both Parties & Judges divest themselves of Prejudice & Partiality they will Chearfully acquiesce in such Appointments as are made, & manifest their Sincere Attachment to their Country & the great Cause in which we are engaged by a ready & hearty Obedience to all Orders & Rules which are judged necessary for the general Interest. I am Sir Your most Obedt Hbble Servt
